Case 6:17-cv-01394-RBD-DCI Document 115-13 Filed 11/16/18 Page 1 of 44 PageID 3331




     A Report on Communication Outcomes Associated with Webpages for Aronson Law
                            Expert Report of David Stewart, Ph.D.



     In the Matter of Diamond Resorts International, INC., et al. v. Austin Aaronson, et al.




                                       September 6, 2018
Case 6:17-cv-01394-RBD-DCI Document 115-13 Filed 11/16/18 Page 2 of 44 PageID 3332



                                           Qualifications

         I am President’s Professor of Marketing and Business Law at Loyola Marymount

  University in Los Angeles. I previously served as a tenured member of the faculty and in various

  administrative roles at Vanderbilt University, the University of Southern California and the

  University of California, Riverside. I serve or have served on the editorial boards of more than

  twenty journals and regularly review manuscripts that have been submitted for publication in

  these journals, including the Journal of Marketing, the Journal of Public Policy and Marketing,

  the Journal of the Academy of Marketing Science, the Journal of Marketing Research, the

  Journal of Advertising, the Journal of Advertising Research, the Journal of Promotion

  Management, the Journal of Interactive Marketing, Media Psychology, and the Journal of

  International Advertising, among others. I currently serve as Vice President for Publications for

  the American Marketing Association and I am a past editor of the Journal of Marketing. the

  Journal of the Academy of Marketing Science and the Journal of Public Policy and Marketing.

         I hold three academic degrees in psychology: a B.A. in psychology from the University

  of Louisiana at Monroe, an M.A. in general experimental psychology from Baylor University,

  and a Ph.D. in personality psychology from Baylor University. I have written extensively about

  market analysis, consumer behavior, market definition and structure, branding, marketing

  communication, marketing research, and marketing management. My research has examined

  how consumers and managers search for and use information in decision making, effective

  communication with consumers, methods for the study of consumers and their behavior, and the

  effective and efficient design of marketing programs. In addition to my work on consumer

  behavior related to commercial products and services, I have also examined the influences of

  warnings and disclosures on consumers. My scholarship has been widely cited and has been



                                                  2
Case 6:17-cv-01394-RBD-DCI Document 115-13 Filed 11/16/18 Page 3 of 44 PageID 3333



  recognized and honored in a number of venues including the receipt of the Ivan Preston Award

  for Outstanding Lifetime Contributions to Advertising Research by the American Academy of

  Advertising, the Elsevier Distinguished Marketing Scholar Award by the Society for Marketing

  Advances, the Cutco/Vector Distinguished Marketing Educator Award by Academy of

  Marketing Science and the American Marketing Association’s Award for Lifetime Contributions

  to Marketing and Public Policy.

         I am a member of the American Marketing Association, the Insights Association, the

  American Statistical Association, the Association for Consumer Research, the Society for

  Consumer Psychology, the American Academy of Advertising, the American Psychological

  Association, the Association for Psychological Science, the American Association for Public

  Opinion Research, the Psychometric Society, the Academy of Management, and the Institute for

  Operations Research and Management Sciences, among others. I have also served two terms as a

  member of the United States Census Bureau's Advisory Committee of Joint Professional

  Associations and I am a past-chairman of this committee.

         I have previously served as Vice President for Finance and as a member of the Board of

  Directors of the American Marketing Association. I am a past-president of the Society for

  Consumer Psychology, a past-chair of the Section on Statistics in Marketing of the American

  Statistical Association, and a past-president of the Academic Council of the American Marketing

  Association. I am a Fellow of both the American Psychological Association and the Association

  for Psychological Science.

         I have taught marketing courses to undergraduates, MBA students, Ph.D. students, and

  practicing managers for more than thirty-five years. I have taught courses on principles of

  marketing, consumer behavior, advertising and promotion management, product development



                                                  3
Case 6:17-cv-01394-RBD-DCI Document 115-13 Filed 11/16/18 Page 4 of 44 PageID 3334



  and management, marketing research, marketing management, and marketing strategy, among

  others. I have taught both qualitative and quantitative approaches to marketing research,

  including the design and use of in-depth personal interviews, customer visits, focus groups,

  survey research, choice modeling, and marketing experiments to both university students and

  practicing professionals. I have offered executive education courses on marketing topics,

  including marketing research, in more than twenty countries on five continents.

         I have served as a consultant for a wide array of business firms, not-for-profit

  organizations and government agencies. In this work, I have studied marketing activities and

  consumer behavior and have advised companies, not-for-profit organizations, and government

  agencies regarding marketing activities. Among the organizations with which I have consulted

  are Coca-Cola, General Motors, Visa Services, Hewlett Packard, Agilent Technologies, Hughes,

  Texas Instruments, Samsung, NCR, IBM, and Cadence Design Systems, among other

  companies. I have also served as a consultant to and expert witness for the Federal Trade

  Commission and the Office of Consumer Protection of the California Attorney General.

         As a part of my business experience, academic research, and consulting practice, I have

  personally designed and conducted focus groups and in-depth customer interviews. I have also

  designed and implemented hundreds of surveys. My experience with survey research includes

  the design of questionnaires, specification of the relevant universe and sampling frame,

  identification and implementation of sample selection, supervision of fieldwork, and data

  analysis and interpretation. I have published numerous papers using survey methodology and

  have also published papers on the methodology of survey research. I have also presented the

  results of my surveys to academic conferences and to senior managers. I have offered testimony




                                                   4
Case 6:17-cv-01394-RBD-DCI Document 115-13 Filed 11/16/18 Page 5 of 44 PageID 3335



  regarding surveys, including surveys of my own design, before the Federal Trade Commission

  and in various Federal and State Courts.

         I have offered testimony regarding marketing issues, including issues related to consumer

  behavior, branding, marketing communications, marketing strategy, deceptive advertising, and

  intellectual property before the Federal Trade Commission, the United States International Trade

  Commission, the United States Office of Patent and Trademarks Patent Trial and Appeal Board,

  and in Federal and State Courts. I have served as an expert witness for a mixture of plaintiffs

  and defendants over time.

         In the conduct of my work as scholar, teacher, consultant, and expert witness I rely on

  well-accepted principles and theories in marketing, the behavioral sciences and statistics. I also

  place great reliance on properly designed and well-executed empirical research, such as survey

  research, to inform my opinions. Such research may be of my own design but may also be

  research published in refereed journals or conducted to inform business decisions with important

  economic and/or social consequences.

         A copy of my Curriculum Vitae, including a complete list of my publications and of my

  deposition and trial testimony over the past four years, is attached as Exhibit 1. The materials I

  have reviewed in association with my work in this matter are referenced in the report and/or are

  provided in the Appendices attached to this report.



                                        Scope of Assignment

         I have been retained by counsel for Diamond Resorts International, Inc., Diamond

  Resorts U.S. Collection Development, LLC, Diamond Resorts Hawaii Development, LLC, and

  Diamond Resort Management, Inc. (collectively, “Diamond”) to examine consumers’ responses



                                                   5
Case 6:17-cv-01394-RBD-DCI Document 115-13 Filed 11/16/18 Page 6 of 44 PageID 3336



  to various claims that Diamond alleges were made by Austin N. Aaronson and/or Aaronson,

  Austin PA (collectively, “Aaronson”) on its various Web site pages. More specifically, I have

  been asked to design survey research to provide empirical data regarding the claims that

  representative consumers take away from three Web pages that Aaronson has used to promote its

  services related to the cancellation of timeshare contracts.

          I am being compensated at a rate of $ 1000 per hour for my work on this project. I have

  designed and implemented two consumer surveys, which are described in the remainder of this

  report. My compensation is not dependent on the results of the surveys or the outcome of this

  particular matter.


                                          Description of the Surveys

  Approach

          I designed two surveys that were carried out using the ResearchNow Consumer Internet

  Panel. Exhibit 2 provides a description of the ResearchNow panel. One survey was designed to

  examine consumer response to one of three Web pages used by Aaronson to promote its

  timeshare cancellation services (test survey). The three Web pages are included in this report as

  Exhibits 3, 4 and 5. The second survey was designed as a control for the first survey and also

  included a variety of follow-up questions related more generally to consumers’ response to

  various representations related to timeshare properties and legal services (control survey). The

  control letter tested in this survey is included in this report as Exhibit 6.

          The design of both surveys followed well-accepted protocols for survey research and

  used a test/control approach.1 In such survey designs the responses of one group of respondents



  1
   Shari Seidman Diamond (2011), “Reference Guide on Survey Research,” in Reference Manual on Scientific
  Evidence, Third Edition (Washington, D.C.: National Academies Press), pp. 359 – 423; see also Shari Seidman

                                                         6
Case 6:17-cv-01394-RBD-DCI Document 115-13 Filed 11/16/18 Page 7 of 44 PageID 3337



  are compared to a second group of comparable respondents who differ only with respect to

  history or the stimuli to which they are exposed. Any differences between such groups would be

  attributable to differences in the history of the groups or the differences in the stimuli to which

  the groups were exposed.

          It is important to note that the design of the survey is very conservative in that it exposes

  respondents to the stimulus materials only once, though the materials remained available for

  review. Nevertheless, it is well-recognized that multiple exposures through multiple modalities

  over time is much more likely to register with consumers than a single exposure.2 The messages

  contained in the Aaronson Web pages would very likely register with more consumers and be

  remembered better if there were multiple exposures over time.

          The survey is also quite conservative because the control very likely overstates the

  number of respondents who appear to take away specific messages from the control, especially

  in response the closed-ended questions. I am informed that there has been substantial amount of

  advertising by numerous organizations that is similar to the Aaronson Web site pages. To the

  extent that this advertising is in the market and has been seen and processed by time share

  owners, the beliefs it has created will be present in the minds of survey respondents who see the

  control in this survey. Thus, some of the response to the control will reflect prior exposure to

  advertising. It is impossible to determine the degree to which responses to the control reflect

  prior beliefs created by advertising similar to that employed by Aaronson. Nevertheless, if there

  is any effect of this prior advertising, it is to inflate responses in the control condition, which, in

  turn reduces the net number of respondents and percentage of respondents who report particular


  Diamond and Jerre Swann (eds.), Trademark and Deceptive Advertising Surveys: Law, Science, and Design, (ABA
  Book Publishing).
  2
    J. Craig Andrews and Terence Shimp (2018), Integrated Marketing Communications, 10th Edition, (Boston:
  Cengage), Chapter 16.

                                                       7
Case 6:17-cv-01394-RBD-DCI Document 115-13 Filed 11/16/18 Page 8 of 44 PageID 3338



  beliefs that are specifically in response to the Aaronson Web pages.



  Objectives of the Surveys

          The surveys were designed to determine whether and the extent to which consumers who

  own or have owned a timeshare property obtained misleading or deceptive beliefs or inferences

  from the Aaronson Web pages and the degree to which such beliefs may influence consumers’

  decisions and actions.



  Methodology

  The Relevant Population

          The relevant population for both of the surveys was defined as adult consumers (age 18

  years or more) in the United States who own or have ever owned a timeshare property.



  The Sample

          Sampling is a process by which individuals are selected for participation in a survey. The

  procedures that guide the selection of a sample are referred to as the “sampling plan.” A critical

  element of sound survey research is the use of a sampling plan that assures that the individuals

  included in the survey are representative of the relevant population. In the present surveys

  invitations to participate in the survey were sent to a randomly selected members of the

  ResearchNow consumer Internet panel (a description of this panel is provided in Exhibit 2).3



  3
    Consumer panels have been in use for more than 100 years. Well-constructed and well-maintained consumer
  panels are frequently and appropriately used in research by business, government and other organizations to inform
  decisions of significant import. See Seymour Sudman and Brian Wansink (2002), Consumer Panels, 2nd Edition,
  (Mason, OH: South-Western).


                                                           8
Case 6:17-cv-01394-RBD-DCI Document 115-13 Filed 11/16/18 Page 9 of 44 PageID 3339



             Because respondents may choose to participate in the survey or not, the samples are non-

  probability samples. In marketing and consumer research, non-probability sampling designs,

  such as those used in the present survey, are the most common type of sampling. Academic and

  commercial researchers widely and appropriately rely upon well-designed and properly executed

  non-probability samples. Business decisions of considerable import are routinely based on the

  results obtained from the use of such well-constructed sampling plans.

             Although statistical estimation requires a true probability sample in order to meet

  underlying statistical assumptions, in my experience it is common to compute measures of

  statistical precision and error when using non-probability samples since these measures provide

  some sense of the relative accuracy of specific outcomes obtained in a survey. This practice was

  followed in the present study.



  Sample Size

             The total sample for test survey included 903 respondents approximately equally divided

  between males and females. In order to assure the representativeness of the sample, quotas for

  gender, age and geographic census region were employed for the invitations to participate in the

  survey.4 The sample was equally divided into three groups who were randomly assigned to view

  and answer questions about one of the three Aaronson Web pages. Thus, 301 respondents saw

  and answered questions about one of the three Web pages. The sample size for the control survey

  included 403 respondents approximately equally divided between male and female respondents.

  The same gender, age and geographic quotas used in the test survey were employed for

  invitations in the control survey.



  4
      Invitations were based on United States Census data for adults age 18 and older.

                                                              9
Case 6:17-cv-01394-RBD-DCI Document 115-13 Filed 11/16/18 Page 10 of 44 PageID 3340



           Under appropriate statistical assumptions, a sample size of 301 provides estimates of

   population statistics that are, in the worst case, within approximately plus or minus five point

   six-five percent(5.65%) of the true population statistics ninety-five percent (95%) of the time.5


   Selection of Respondents

           Respondents who participated in the surveys are members of the ResearchNow consumer

   Internet panel. An e-mail invitation to participate in a survey was sent to a random sample of

   members of the panel. As noted earlier, in order to assure that the samples were broadly

   representative of the relevant population, quotas were established for age, gender and geography.

           Questions were presented to respondents via the Internet. Two questionnaires were used

   in each survey: (1) a “screener” that included questions used for identifying members of the

   previously defined population6, and (2) a main questionnaire that included questions asked only

   of respondents who met the qualifications for inclusion in the sample (copies of screen shots of

   the screener and main questionnaires are included in Exhibit 7a for the test survey and in

   Exhibit 7b for the control survey).

           The screener questionnaire of the surveys included questions that determined whether an

   individual was a member of the relevant population. Respondents who met all of the

   qualifications of membership in the relevant population based on their responses to the screener

   questions were transitioned to the main questionnaire. Respondents who were disqualified from

   participation by virtue of their responses to the screener questions were thanked and the survey

   was terminated.

           The screener questionnaire included questions related to gender, age, and geography, as

   5
     Formulas for the determination of sample size and sampling error are described in various textbooks on survey and
   marketing research. See for example: David A. Aaker, V. Kumar, and George S. Day (2004), Marketing Research,
   Eighth Edition, (New York: Wiley), pp. 402 – 431.
   6
     The screener was the same for both surveys.

                                                           10
Case 6:17-cv-01394-RBD-DCI Document 115-13 Filed 11/16/18 Page 11 of 44 PageID 3341



   well as a question that asked whether the respondent had ever owned a timeshare property. The

   screener also included a question related to the employment of the respondent and members of

   his or her household. As is customary in survey research, individuals who indicated that they or

   someone in their household worked for an advertising agency, a public relations firm, a market

   research company, or a company that sells or manages real estate were excluded from further

   participation in the survey on the grounds that such individuals are likely to be atypically

   knowledgeable about the topic of interest. Such atypical respondents are routinely excluded

   from marketing surveys.7

           Internet surveys are well-accepted in the field of survey research as a standard,

   reliable methodology and are now the most common method of conducting survey research.8

   Businesses and other organizations routinely make decisions of great importance based on the

   results of Internet survey research among consumers and such surveys have been accepted in

   evidence in numerous U.S. District Court cases. The samples used in the present survey were

   provided by ResearchNow, a leading supplier of Internet samples for surveys. I have worked

   with ResearchNow on many surveys and have found their procedures and panels to be highly

   reliable. ResearchNow has a large and diverse panel consisting of millions of Americans and is

   highly regarded as a reputable source of respondents for online surveys within the field of market

   research. ResearchNow utilizes appropriate industry procedures for ensuring the integrity and

   quality of its panels. ResearchNow employs a “by-invitation-only” panel recruitment model to

   enroll pre-validated individuals and, therefore, maintains a panel comprised of the most credible


   7
     Joseph F. Hair, Jr., Robert P. Bush, and David J. Ortinau (2003), Marketing Research, Second Edition, (New York:
   McGraw-Hill), p. 476.
   8
     Don A. Dillman, Jolene D. Smyth, and Leah Melani Christian (2014), Internet, Phone, Mail, and Mixed-mode
   Surveys: The Tailored Design Method, (New York: Wiley); Roger Tourangeau and Shari Seidman Diamond (2012),
   “Internet Surveys for Evaluating Trademark Infringement and Deceptive Advertising,” in Shari Seidman Diamond
   and Jerre B. Swann (eds.), Trademark and Deceptive Advertising Surveys: Law, Science and Design, (Chicago:
   ABA Publishing).

                                                          11
Case 6:17-cv-01394-RBD-DCI Document 115-13 Filed 11/16/18 Page 12 of 44 PageID 3342



   survey takers who are less prone to self-selection bias.

           ResearchNow uses a double opt-in approach to panel construction. Potential

   panelists opt-in during an enrollment process, and then they are sent a follow-up email

   confirmation that requests the potential panelist to click a link to validate the opt-in. Then, he or

   she is sent a follow-up email providing access to their member account and they can begin

   receiving surveys. A unique email address is required to opt-in to the panel and physical

   addresses provided by panelists in the US are verified against government postal information.



   Accurately Reported Data

           All survey respondents input their responses from their own computer keyboard, and

   these responses were recorded electronically. ResearchNow employs an identity verification

   procedure when recruiting members for its Internet panels. ResearchNow uses a variety of

   invitations, including emails, telephone alerts, and banners and messages on websites.

   Respondents may only participate in the survey if they input an individual password recognized

   by ResearchNow. Such identity verification is regarded as a best practice in the management of

   Internet surveys and serves to assure that the respondent to a specific survey is the actual panel

   member.9

           All completed questionnaires were evaluated by California Survey Research Services for

   consistency and for evidence that respondents followed the directions, a process known in survey

   research as editing.10 Coding classifications for responses to open-ended questions in the survey


   9
     Council of American Survey Research Organizations, Code of Standards and Ethics for Survey Research,
   http://www.casro.org/codeofstandards.cfm. See also: Gabriel M. Gelb and Betsy D. Gelb (2007), “Internet Surveys
   for Trademark Litigation: Ready or Not, Here They Come,” The Trademark Reporter, 97 (5), 1073 – 1088.
   10
      William G, Zikmund, Barry J. Babin, Jon C. Carr, and Mitch Griffin (2012), Business Research Methods, 9th
   Edition, (Mason, OH: Cengage Learning), Chapter 19. Editing is also common in surveys sponsored by the Federal
   government, see Linda L. Stinson and Sylvia Kay Fisher (1996), “Overview of Data Editing Procedures in Surveys
   Administered by the Bureau of Labor Statistics: Procedures and Implications,” paper to be presented at the first

                                                          12
Case 6:17-cv-01394-RBD-DCI Document 115-13 Filed 11/16/18 Page 13 of 44 PageID 3343



   were developed by professional coders employed by California Survey Research Services.

   These coders had no knowledge of the purpose of the survey. I personally reviewed and

   approved these coding classifications, which were subsequently used by the coders to classify

   open-ended responses and for data tabulation and reporting. The codebook used in coding the

   verbatim responses is provided in Exhibit 8.



   Pretests

           Prior to initiation of the test survey a pre-test was carried out with a sample size of 100

   respondents. The pre-test indicated that the sampling plan and questionnaires worked well, with

   no apparent problems. Therefore, no changes were made to the test survey and the respondents

   obtained from this pre-test were incorporated in the final sample for the test survey. Similarly, a

   pre-test for the control survey was carried out with a sample size of 100 respondents. No changes

   were made to the survey design or questionnaire as a result of the pre-test and the respondents

   obtained in this pre-test were incorporated in the final sample for the control survey.



   Main Questionnaire for the Test Survey

           The main questionnaire for the test survey involved the presentation of one of the three

   Aaronson Web pages to each respondent. The Web page that an individual respondent saw was

   randomly determined. After reviewing the letter respondents were asked a series of questions:



   Q1. In your own words, what was the main message or messages of the material that
   you just saw? Please be as specific and detailed as possible.

   Q2. What else, if anything, did the material communicate or suggest to you? Please

   International Computer-Assisted System Information Computing (CASIC) Conference to be held in San Antonio,
   Texas on December 12, 1996.

                                                        13
Case 6:17-cv-01394-RBD-DCI Document 115-13 Filed 11/16/18 Page 14 of 44 PageID 3344



   be as specific and detailed as possible.

   97. Nothing else

   98. Don't know/no opinion

   Q3. Based on your reading of this material, would you be more or less likely to keep
   your time share property, or would it make no difference?

   _____ More likely to keep time share property

   _____ Neither more or less likely to keep time share property

   _____ Less likely to keep time share property

   _____ Don’t know/not sure

   Q4. Based on your reading of this material, did your opinion of the time share industry change?

   _____ Yes [Go to Q4a]
   _____ No [Go to Q5]
   _____ Don’t know/not sure [Go to Q5]

   Q4a. How did your reading of this material change your opinion of the time share
   industry?

   _____ I have a more positive opinion of the time share industry
   _____ I have a less positive opinion of the time share industry
   _____ Something else [please specify: ______________________]

   _____ Don’t know/not sure

   Q5. Does this advertisement say or suggest anything about timeshare companies
   engaging in unlawful activities?

   _____ Yes [Go to Q5a]
   _____ No [Go to Q6]
   _____ Don’t know/not sure [Go to Q6]



   Q5a. What does this advertisement say or suggest about timeshare companies
   engaging in unlawful activities?

   _____ No timeshare companies engage in unlawful activities
   _____ A few timeshare companies engage in unlawful activities

                                                   14
Case 6:17-cv-01394-RBD-DCI Document 115-13 Filed 11/16/18 Page 15 of 44 PageID 3345



   _____ Many timeshare companies engage in unlawful activities
   _____ Most timeshare companies engage in unlawful activities
   _____ All timeshare companies engage in unlawful activities
   _____ None of the above
   _____ Don’t know/not sure


   Q6. Based on your reading of this material, do you believe timeshare management
   breached a duty that it owes to its timeshare owners?
   _____ Yes
   _____ No
   _____ Don’t know/not sure

   Q7. Based on your reading of this material, do you believe that timeshare
         owners …
   _____ Must be permitted to cancel their contracts if they choose to
   _____ Cannot cancel their contracts even if they wish to do so
   _____ Don’t know/not sure


   Q8. Based on your reading of this material, are you …
   _____ More likely to buy a timeshare
   _____ Less likely to buy a timeshare
   _____ Neither more nor less likely to buy a timeshare
   _____ Don’t know/not sure

   Q9. Based on your reading of this material, do you believe you are entitled to stop
   paying the annual maintenance fees associated with your timeshare?”
   _____ Yes
   _____ No
   _____ don’t know/not sure


   Q10. Based on what you saw in this material, do you believe that the attorneys:

   _____ Can obtain cancellation of any time share contract
   _____ Can obtain cancellation of most time share contracts
   _____ Can obtain cancellation of some time share contracts
   _____ Cannot obtain cancellation of time share contracts
   _____ Don’t know/not sure

   Q11. Does the material you reviewed say or suggest that a time share owner …. Select all that
   apply.
   _____ Can get out of their time share no matter the reason they want to get out of their timeshare
          property



                                                   15
Case 6:17-cv-01394-RBD-DCI Document 115-13 Filed 11/16/18 Page 16 of 44 PageID 3346



   _____ Can stop paying on their time share no matter the reason they want to get out of the
         timeshare property
   _____ Can easily sell their time share property
   _____ Can trade their time share property for a different property
   _____ None of the above

   Please assume that you own a time share property that you no longer wanted, and you
   called the law offices described in the advertisement you just saw to ask for advice
   about your time share property.

   Q12. If when you called the law office described in the materials you read, you were
   told that you should immediately stop making payments on the time share, including
   any mortgage and maintenance fees, what would you do?

   _____ Stop making payments
   _____ Get an opinion from another attorney
   _____ Continue making payments
   _____ Something else (Please specify: _____________________)
   _____ Don’t know/not sure


   Q13. If you were told in an advertisement that your timeshare company had
   engaged in unlawful activities related to your purchase of your timeshare property, do
   you believe that this would justify your withholding payments on your timeshare
   property?

   _____ Yes
   _____ No
   _____ Don’t know/not sure


   Q14. If a law firm told you that there is a very high probability that your timeshare developer is
   exposed legally in ways that are relatively straightforward and provable, would you be …
   _____ More likely to retain that law firm to get you out of your timeshare contract
   _____ Less likely to retain that law firm to get you out of your timeshare contract
   _____ Neither more nor less likely to retain that law firm to get you out of your timeshare
                  contract
   _____ Don’t know/not sure




   Main Questionnaire for the Control Survey

          The main questionnaire for the control survey were designed to parallel those in the test

   survey. All questions in the test survey are also present in the control survey and the first five


                                                     16
Case 6:17-cv-01394-RBD-DCI Document 115-13 Filed 11/16/18 Page 17 of 44 PageID 3347



   questions, through Q5a, were identical in content and order. As was the case for the test survey

   respondents were first asked to review the control letter. Following review of this letter

   respondents were asked a series of questions:

   Q1. In your own words, what was the main message or messages of the advertisement that you
   just saw? Please be as specific and detailed as possible.

   Q2. What else, if anything, did the advertisement communicate or suggest to you? Please be as
   specific and detailed as possible.

   97. Nothing else

   98. Don't know/no opinion

   Q3. Based on your reading of this advertisement, would you be more or less likely to keep your
   time share property, or would it make no difference?

   _____ More likely to keep time share property

   _____ Neither more or less likely to keep time share property

   _____ Less likely to keep time share property

   _____ Don’t know/not sure

   Q4. Based on your reading of this advertisement, did your opinion of the time share industry
   change?

   _____ Yes [Go to Q4a]
   _____ No [Go to Q5]
   _____ Don’t know/not sure [Go to Q5]

   Q4a. How did your reading of this advertisement change your opinion of the time share industry?

   _____ I have a more positive opinion of the time share industry
   _____ I have a less positive opinion of the time share industry
   _____ Something else [please specify: ______________________]
   _____ Don’t know/not sure
   Q5. Does this advertisement say or suggest anything about timeshare companies engaging in
   unlawful activities?

   _____ Yes [Go to Q5a]
   _____ No [Go to Q6]
   _____ Don’t know/not sure [Go to Q6]

                                                    17
Case 6:17-cv-01394-RBD-DCI Document 115-13 Filed 11/16/18 Page 18 of 44 PageID 3348




   Q5a. What does this advertisement say or suggest about timeshare companies engaging in
   unlawful activities?
   _____ No timeshare companies engage in unlawful activities
   _____ A few timeshare companies engage in unlawful activities
   _____ Many timeshare companies engage in unlawful activities
   _____ Most timeshare companies engage in unlawful activities
   _____ All timeshare companies engage in unlawful activities
   _____ None of the above
   _____ Don’t know/not sure


   Q6. Based on your reading of this article, what is your perception of a timeshare management
   company managing the resorts within its resort collection?
   _____ It is in the best interest of owners that the time share units in the resort collection
   _____ It is not in the best interest of owners that the time share units in the resort collection
   _____ It does not matter one way or the other
   _____ don’t know/not sure

   Q7. Based on your reading of this article, do you believe that it is unlawful for a time share
   management company to manage the time share properties in its resort collection?
   _____ Yes
   _____ No
   _____ don't know/not sure

   Q8. Based on your reading of this article, do you think that time share management companies
   have a conflict between their interest in making money and their concern for their timeshare
   owners?
   _____ Yes
   _____ No
   _____ don’t know/not sure

   Q9. Based on you reading of this article, do you believe timeshare management breached a duty
   that it owes to its timeshare owners?
   _____ Yes
   _____ No
   _____ don’t know/not sure



   Q10. Based on your reading of this article, do you believe that timeshare owners …
   _____ must be permitted to cancel their contracts if they choose to
   _____ cannot cancel their contracts even if they wish to do so
   _____ don’t know/not sure

   Q11. Based on your reading of this article, are you …


                                                    18
Case 6:17-cv-01394-RBD-DCI Document 115-13 Filed 11/16/18 Page 19 of 44 PageID 3349



   _____ more likely to buy a timeshare
   _____ less likely to buy a timeshare
   _____ neither more nor less likely to buy a timeshare
   _____ don’t know/not sure

   Q12. Based on your reading of this article, do you believe you are entitled to stop paying the
   annual maintenance fees associated with your timeshare?”
   _____ Yes
   _____ No
   _____ don’t know/not sure

   Q13. Based on what you saw in the advertisement, do you believe that the attorneys:

   _____ Can obtain cancellation of any time share contract
   _____ Can obtain cancellation of most time share contracts
   _____ Can obtain cancellation of some time share contracts
   _____ Cannot obtain cancellation of time share contracts
   _____ Don’t know/not sure


   Q14. Does this advertisement say or suggest that a time share owner …. Select all that apply.
   _____ Can get out of their time share no matter the reason they want to get out of their timeshare
         property
   _____ Can stop paying on their time share no matter the reason they want to get out of the
         timeshare property
   _____ Can easily sell their time share property
   _____ Can trade their time share property for a different property
   _____ None of the above

   Please assume that you own a time share property that you no longer wanted, and you called the
   law offices described in the advertisement you just saw to ask for advice about your time share
   property.




   Q15. If when you called the law office described in the advertisement, you were told that you
   should immediately stop making payments on the time share, including any mortgage and
   maintenance fees, what would you do?

   _____ Stop making payments
   _____ Get an opinion from another attorney

                                                   19
Case 6:17-cv-01394-RBD-DCI Document 115-13 Filed 11/16/18 Page 20 of 44 PageID 3350



   _____ Continue making payments
   _____ Something else (Please specify: _____________________)
   _____ Don’t know/not sure

   Q16. If you were told in an advertisement that your timeshare company had engaged in unlawful
   activities related to your purchase of your timeshare property, do you believe that this would
   justify your withholding payments on your timeshare property?
   _____ Yes
   _____ No
   _____ Don’t know/not sure


   Q17. If a law firm told you that it can obtain a quick resolution of timeshare disputes within 12
   to 18 months because it has already negotiated a fast-track process with the timeshare
   developers, would that make you …
   _____ more likely to retain that law firm to get you out of your timeshare contract
   _____ less likely to retain that law firm to get you out of your timeshare contract
   _____ neither more nor less likely to retain that law firm to get you out of your timeshare
          contract
   _____ don’t know/not sure

   Q18. If you retained a law firm to get you out of your timeshare contract and that law firm told
   you that all its cases end with a full and total removal of the timeshare with a settlement
   agreement that discharges your debt, shows a fully paid, zero balance on your credit report and
   assures proper tax treatment, would that make you …
   _____ more likely to continue to make payments on your timeshare while the legal matter was
   still
           pending
   _____ less likely to continue to make payments on your timeshare while the legal matter was still
           pending
   _____ neither more nor less likely to continue to make payments on your timeshare while the
   legal matter was still pending
   _____ don’t know/not sure

   Q19. If a law firm promised you a 100% money back guarantee, would you be …
   _____ more likely to retain that law firm to get you out of your timeshare contract
   _____ less likely to retain that law firm to get you out of your timeshare contract
   _____ Neither more nor less likely to retain that law firm to get you out of your timeshare
          contract
   _____ Don’t know/Not sure



   Q20. If a law firm represented that it had cancelled more than 10,000 timeshares for owners no
   longer interested timeshare ownership, would you be …
   _____ more likely to retain that law firm to get you out of your timeshare contract
   _____ less likely to retain that law firm to get you out of your timeshare contract
   _____ neither more nor less likely to retain that law firm to get you out of your timeshare
           contract
   _____ don’t know/not sure

                                                   20
Case 6:17-cv-01394-RBD-DCI Document 115-13 Filed 11/16/18 Page 21 of 44 PageID 3351




   Q21. If a law firm told you that there is a very high probability that your timeshare developer is
   exposed legally in ways that are relatively straightforward and provable, would you be …
   _____ more likely to retain that law firm to get you out of your timeshare contract
   _____ less likely to retain that law firm to get you out of your timeshare contract
   _____ neither more nor less likely to retain that law firm to get you out of your timeshare
          contract
   _____ don’t know/not sure

   Q22. If a law firm told you that it could prevent debt collectors from calling and harassing you,
   giving you a layer of protection that would give your attorney and you the leverage to negotiate
   your timeshare exit, would that make you …
   _____ more likely to continue to make payments on your timeshare while the legal matter was
   still
          pending

   _____ less likely to continue to make payments on your timeshare while the legal matter was still
          pending
   _____ neither more nor less likely to continue to make payments on your timeshare while the
   legal matter was still pending
   _____ don’t know/not sure

   Q23. If a timeshare exit company promises that they will get you out of your timeshare, or give
   you a full refund of your fee, would you be …
   _____ more likely to retain that company to get you out of your timeshare contract
   _____ less likely to retain that company to get you out of your timeshare contract
   _____ Neither more nor less likely to retain that company to get you out of your timeshare
          contract
   _____ Don’t know/not sure


   Q24. If a timeshare exit company tells you that they are an industry leader, with a 100% money
   back guarantee that they will get you out of your contract or give you a full refund, would you be
   ….
   _____ more likely to retain that company to get you out of your timeshare contract
   _____ less likely to retain that company to get you out of your timeshare contract
   _____ neither more nor less likely to retain that company to get you out of your timeshare
          contract
   _____ don’t know/not sure




   Q25. If a timeshare exit company states that it has a 100% success rate, would you be …
   _____ more likely to retain that company to get you out of your timeshare contract
   _____ less likely to retain that company to get you out of your timeshare contract
   _____ neither more nor less likely to retain that company to get you out of your timeshare
                  contract
                                                   21
Case 6:17-cv-01394-RBD-DCI Document 115-13 Filed 11/16/18 Page 22 of 44 PageID 3352



   _____ don’t know/not sure

   Q26. If in connection with your timeshare, a timeshare exit company represents that:
   •      The deed is transferred from your name permanently;
   •      You are no longer liable for taxes and maintenance fees forever; and
   •      You will NEVER have any legal obligation to your timeshare again

          would you be …
   _____ more likely to retain that company to get you out of your timeshare
   _____ less likely to retain that company to get you out of your timeshare
   _____ neither more nor less likely to retain that company to get you out of your timeshare
   _____ don't know/not sure



   Q27. If a timeshare exit company told you that it confronts your timeshare company with legal
   action, which compels the timeshare company to dissolve your contract, would you be …
   _____ more likely to hire the timeshare exit company to get you out of your contract
   _____ less likely to hire the timeshare exit company to get you out of your contract
   _____ neither more nor less likely to hire the timeshare exit company to get you out of your
          contract
   _____ don’t know/not sure



   Questions Were Clear and Not Leading

          The questions used in the survey were simple and direct. The open-ended questions

   allowed respondents to answer in their own words. Care was taken to craft non-leading

   questions that were clear and concise.



   Survey Was Conducted by Qualified Persons Following Proper Procedures

          I personally designed the survey. Under my supervision, California Survey Research

   Services, a well-known Internet, mail, and telephone survey research agency that has

   implemented survey research for leading companies throughout the United States, coordinated

   computer programming, data collection, coding and data tabulation. The list of potential

   respondents was provided by ResearchNow, one of the largest and most widely used providers of


                                                  22
Case 6:17-cv-01394-RBD-DCI Document 115-13 Filed 11/16/18 Page 23 of 44 PageID 3353



   Internet based panels (See Exhibit 2). I have personally worked with California Survey

   Research Services and ResearchNow for many years and have found their work to be reliable

   and of high quality.



   Process Was Conducted to Ensure Objectivity

           Respondents and line personnel in the survey research agency were kept uninformed

   about the purpose and sponsorship of the study. Without such knowledge, the possibility that

   some respondents might correctly guess the purpose and/or the sponsor of the investigation is

   minimized. Similarly, without knowledge of the purpose and sponsorship of the survey, research

   agency personnel involved in such tasks as coding are unlikely to bias results in any particular

   direction.11

           Per California Survey Research Services, data collection for the test survey occurred

   between August 6, 2018 and August 10, 2018. Data collection for the control survey was begun

   on June 20, 2018 and was completed on June 27, 2018. The cost of data collection for the test

   survey was $ 23,500; the cost of the control survey was $ 12,900.


                                             Findings of the Surveys

           Summary tabulations of the responses to the test survey are provided in Exhibit 9. The

   results obtained for the three Aaronson Web site pages are very similar. Therefore, in discussing

   the results in the remainder of this report, the combined results across the three Web site pages

   will be used. Summary tabulations for the responses to the control survey are provided in

   Exhibit 10.


   11
     An advantage of an Internet survey is that it eliminates any potential for interviewer bias because there are no
   interviewers. See Gabriel M. Gelb and Betsy D. Gelb (2007), “Internet Surveys for Trademark Litigation: Ready or
   Not, Here They Come,” The Trademark Reporter, 97 (5), 1073 – 1088.

                                                           23
Case 6:17-cv-01394-RBD-DCI Document 115-13 Filed 11/16/18 Page 24 of 44 PageID 3354



           The responses to the initial open-ended questions (Q1 and Q2) make clear that a majority

   of survey respondents took away a message about getting out of their timeshare contract from the

   Aaronson webpages. In contrast, only one percent of the respondents who saw the control letter

   mentioned anything about getting out of their contract. Twenty-five percent of the respondents

   who saw one of the Aaronson web pages gave a response to Q1 or Q2 to the effect that

   Timeshares are a scam/use fraud tactics/deceptive high-pressure tactics. Only 1% of the

   respondents in the control condition gave such a response. This difference, of 24%, is especially

   powerful because respondents were able to answer these questions in their own words. Such

   questions do not suggest answers and reveal what is top-of-mind among respondents and as a

   result, dispositive results are generally accorded considerable weight.12

           Of course, there are many issues that do not readily lend themselves to top-of mind

   inquiry. In such circumstances it is necessary and appropriate to use closed-ended questions, as

   was done in the present survey. For complex communications, such as the Aaronson Web pages,

   it is necessary to ask numerous questions to determine what respondents take away. In

   interpreting the results obtained from such questions it is important look at the pattern of

   responses across questions. It is well-established that individuals selectively attend to complex

   information, and therefore, not every respondent will take away the same information.13 It has

   also been demonstrated that recipients of complex information often miss or miscomprehend

   information. 14 There are individual differences in what people attend to, what they remember and



   12
      Jacob Jacoby (2012), “Are Closed-ended Questions Leading Questions?,” in Shari Seidman Diamond and Jerre B.
   Swann (eds.), Trademark and Deceptive Advertising Surveys: Law, Science and Design, (Chicago: ABA
   Publishing), pp. 261 – 284.
   13
      A. M. Treisman (1969), “Strategies and Models of Selective Attention, Psychological Review, 63, 282 – 299; J.
   Kallenbach, S. Närhi, and P. Oittinen (2007), “Effects of Extra Information on TV Viewers’ Visual Attention,
   Message Processing Ability, and Cognitive Workload,” ACM Computers in Entertainment, 5, 1–13.
   14
      Jacob Jacoby and Wayne Hoyer (1987), The Comprehension and Miscomprehension of Print Communications,
   (New York: The Advertising Education Foundation, Inc.).

                                                         24
Case 6:17-cv-01394-RBD-DCI Document 115-13 Filed 11/16/18 Page 25 of 44 PageID 3355



   how well they can articulate what they have seen or read.15 Thus, across multiple items it is to be

   expected that some differences in responses will emerge. It is for this reason that multiple closed-

   ended questions are used in most surveys, in addition to open-ended questions. The responses to

   each of the individual questions will be presented first, then the pattern of responses will be

   discussed in the remainder of this report.

           Twenty-four percent of the respondents who saw one of the Aaronson Web pages

   indicated that the Web pages made them less likely to keep their timeshare property (Q3). Only

   9% of respondents who saw the control letter indicated that it made them less likely to keep their

   timeshare property. This difference is statistically significant and would occur by change less

   than one time in a hundred.

           Thirty-two percent of the respondents who saw one of the Aaronson Web pages reported

   that the Web page changed their opinion of the timeshare industry (Q4), compared to only 20%

   of the respondents who saw the control letter. This difference is also statistically significant and

   would occur by chance along less than one time in a hundred. Among respondents who reported

   that the Aaronson Web pages changed their opinion, 56% reported that they had a less positive

   opinion of the industry (Q4a). In contrast, only 28% of the respondents who saw the control

   letter and reported that it changed their opinion of the timeshare industry reported that the letter

   resulted in a less positive opinion of the industry. Thus, 18% of all respondents who saw one of

   the Aaronson Web pages indicated that the letter changed their opinion of the industry in a less

   positive direction. In contrast, only six percent of the respondents who saw the control letter

   indicated that the letter changed their opinion of the industry in a less positive direction. This

   latter result is statistically significant and would occur by chance less than one time in a hundred.


   15
     Miranda McIntyre and William G. Granziano (2016), “Seeing People, Seeing Things, Individual Differences in
   Selective Attention,” Personality and Social Psychology Bulletin, 42 (9), 1258 – 1271.

                                                         25
Case 6:17-cv-01394-RBD-DCI Document 115-13 Filed 11/16/18 Page 26 of 44 PageID 3356



          Sixty-three percent of the respondents who saw one of the Aaronson Web pages reported

   that they said or suggested something about timeshare companies engaging in unlawful activities

   (Q5). In contrast, only 25% of the respondents who saw the control letter reported that it said or

   suggested something about timeshare companies engaging in unlawful activities. This result is

   statistically significant and would occur by chance less than one time in a hundred. Among

   respondents who saw one of the Aaronson Web pages and indicated that they said or suggested

   something about unlawful activities, 68% indicated that the Web pages said or suggested that

   many, most or all timeshare companies engage in unlawful activities (Q5a). In contrast, among

   respondents who saw the control letter and indicated that it said or suggested something about

   unlawful activities, only 14% indicated that the letter said or suggested that many, most or all

   timeshare companies engage in unlawful activities. Thus, among all respondents who saw one of

   the Aaronson Web pages, 43% reported that the letters said or suggested that many, most or all

   timeshare companies engage in unlawful activities. In contrast, only 4% of respondents who saw

   the control letter reported that the letter said or suggested that many, most or all timeshare

   companies engage in unlawful activities. This difference is statistically significant and would

   occur by chance less than one time in a hundred.

          In response to the question about whether the respondent believed, based on reading the

   material they saw, that timeshare management breached a duty that it owes timeshare owners,

   (Q6 in the test survey and Q9 in the control survey), 59% of the respondents who saw one of the

   Aaronson Web pages answered in the affirmative compared to 32% of the respondents who saw

   the control letter. This difference is statistically significant and would occur by chance less than

   one time in a hundred.




                                                    26
Case 6:17-cv-01394-RBD-DCI Document 115-13 Filed 11/16/18 Page 27 of 44 PageID 3357



          In response to the question about whether, based on a reading of the material they saw,

   respondents believed that time share owners must be permitted to cancel their contracts if they

   choose to (Q7 in the test survey and Q10 in the control survey), 61% of the respondents who saw

   one of the Aaronson Web pages answered in the affirmative compared to 50% who saw the

   control letter. This difference is statistically significant and would occur by chance less than one

   time in a hundred.

          In response to Q8 (Q11 in the control survey), 42% of the respondents indicated that

   reading one of the Aaronson Web pages made them less likely to buy a timeshare compared to

   only 25% of the respondents who saw the control letter. This difference is statistically significant

   and would occur by chance less than one time in a hundred.

          In response to Q9 (Q12 in the control survey), 36% of the respondents who saw one of

   the Aaronson Web pages indicated that based on a reading of the material they were entitled to

   stop paying the annual maintenance fee associated with their timeshare. In contrast, only 22% of

   the respondents who saw the control letter believed they were entitled to stop paying their

   maintenance fee. This difference is statistically significant and would occur by chance less than

   one time in a hundred.

          In response to the question about whether the respondent believed, based on the material

   they read, that attorneys can obtain cancellation of any or most timeshare contracts (Q10 in the

   test condition and Q13 in the control condition), 35% of the respondents who saw one of the

   Aaronson Web pages answered in the affirmative compared to 34% of the respondents who saw

   the control letter. This difference small and not statistically significant.




                                                     27
Case 6:17-cv-01394-RBD-DCI Document 115-13 Filed 11/16/18 Page 28 of 44 PageID 3358



          In response to Q11 (Q14 in the control survey), respondents answered as follow:

                                 Saw Aaronson Web Page                  Saw Control Letter

          Can Get Out of
          Their Timeshare                30%                                  18%
          No Matter the
          Reason*


          Can Stop Paying
          On Their TimeShare              18%                                  12%
          No Matter the
          Reason**

          Percent of Respondents
          Who Gave Both Responses         6.4%                                 8.4%

          Percent of Respondents
          Who Gave One of
          These Two Responses            41.6%                                 21.6%
          But Not Both*

          * This difference is statistically significant and occur by chance less than one time in a
          hundred.
          ** This difference is statistically significant and occur by chance less than five times in a
          hundred.



          Thus, across multiple items there is strong evidence that the Aaronson Web pages creates

   impressions and beliefs that are adverse to timeshare management organizations or are deceptive.

   The probability that such a pattern would emerge by chance, rather than in response the

   Aaronson Web pages, is substantially less than one in a million. When placed in the context of

   the results obtained in response to the two open-ended questions there is a strong evidence that a

   substantial number of the respondents in the survey took away one or more misleading or

   disparaging claims. Courts have relied on percentages as low as 7.5 percent, 10 percent and 15%




                                                   28
Case 6:17-cv-01394-RBD-DCI Document 115-13 Filed 11/16/18 Page 29 of 44 PageID 3359



   as the definition of substantial. 16 As was discussed earlier in this report, and will be elaborated in

   the conclusion of this report, these results were obtained based on a very conservative control

   condition and a single exposure to the Aaronson Web pages.

           Three questions asked about the effect a particular hypothetical communication might

   have on the respondent rather than what they took away from any particular Web page or letter.

   These three questions do not reflect what was communicated to respondents by the materials

   they were shown. Rather, the questions go to the issue of how a hypothetical communication

   might influence the respondents. Thus, differences between the respondents in one of the test

   conditions and the control condition would not be expected to significantly differ. Nevertheless,

   it is informative to compare these groups to validate the consistency of responses across surveys.

           Respondents were asked if when they called the law office described in the material they

   saw, they were told to immediately stop making payments on their timeshare property, they

   would stop making payment (Q12 in the test survey and Q15 in the control survey). Twenty

   percent of the respondents who saw one of the Aaronson Web site pages indicated that they

   would stop making payments. In contrast, 12% of the respondents who saw the control indicated

   that they would stop making payments.

           Respondents were also asked if they were told in an advertisement that their timeshare

   company had engaged in unlawful activities related to their purchase of their timeshare property,

   this would justify their withholding payments on the property (Q13 in the test survey and Q16 in

   the control survey). Forty-four percent of the respondents who saw one of the Aaronson Web




   16
     Gerald L. Ford (2012), “Survey Percentages in Lanham Act Matters,” in ?,” in Shari Seidman Diamond and Jerre
   B. Swann (eds.), Trademark and Deceptive Advertising Surveys: Law, Science and Design, (Chicago: ABA
   Publishing), pp. 311 – 326.


                                                         29
Case 6:17-cv-01394-RBD-DCI Document 115-13 Filed 11/16/18 Page 30 of 44 PageID 3360



   pages agreed that withholding payment would be justified in such cases and 40% of respondents

   who saw the control letter agreed that withholding payment would be justified in such cases.

           Finally, respondents were asked if they were told by a law firm that there was a very high

   probability that their timeshare developer was exposed legally in ways that are relatively

   straight-forward and provable, would they be more likely to retain that law firm (Q14 in the test

   survey and Q21 in the control survey). Fifty-five percent of the respondents who saw one of the

   Aaronson Web pages answered in the affirmative compared to 55% of the respondents who saw

   the control letter.

           The results of these latter three questions make clear that the decision-making and

   behavior of many respondents would be influenced by what they learn from a law firm. This is

   not a surprising finding given the perceived expertise and credulity of experts.17



                                                  Conclusions

           The surveys reported here produces a pattern of responses that provides compelling

   evidence that the Aaronson websites communicate misleading information about the services

   provided by Aaronson and disparaging content about time share management companies. Across

   multiple items there are statistically significant differences between the responses offered by

   survey participants who saw one of the Aaronson websites and a control letter. In addition, as

   noted in the earlier discussion, the differences exceed levels that have been used by Courts in

   actions under the Lanham Act.

           The results of the surveys make clear that the Aaronson Web pages communicate to a

   substantial number of consumers that Aaronson can assist them with cancellation of their


   17
     Wayne D. Hoyer, Deborah J. MacInnis, and Rik Pieters (2013), Consumer Behavior, Sixth Edition, (Mason, OH:
   South-Western), p.136.

                                                        30
Case 6:17-cv-01394-RBD-DCI Document 115-13 Filed 11/16/18 Page 31 of 44 PageID 3361



   timeshare property contract. In addition, the Aaronson Web site pages have the effect of

   diminishing the perception of timeshare companies among a substantial number of consumers

   and suggest to a substantial number of consumers that many timeshare property companies are

   engaged in unlawful practices. Finally, the Aaronson Web site pages say or suggest to a

   substantial number of consumers that they can get out of their timeshare property contract for

   any reason. Because the results regarding what the material communicated among respondents

   who saw the Aaronson differ from the results obtained from respondents who saw a control

   letter, the results cannot be explained by respondents’ pre-existing beliefs. Rather, the Aaronson

   Web site pages are the cause of the beliefs expressed by a substantial number of respondents.

          As noted earlier in this report, the results of the survey are most likely to underestimate

   the effect of the Aaronson web site pages on visitors to these sites. This is because the results are

   based on a single exposure to the content of the Aaronson Web site pages. Repeat visits and

   other forms of communications with similar content will likely have a stronger effect than what

   has been identified in this survey. As discussed earlier, the reason for this is the well-known

   importance of frequency, or repetition, in attracting greater attention, in facilitating memory of

   content, and prompting action on the part of the recipient of advertising.

          In addition, the control used in the present study very likely over-estimates the degree to

   which the control communicates misleading and/or disparaging information because some

   responses to the questions among respondents who saw the control were likely influenced by

   prior exposure to other misleading and disparaging information in the market. It is certainly the

   case that the estimates for the percentages of respondents who took away misleading or

   disparaging messages are lower bounds of what is likely to be found in the larger market among

   consumers exposed to these messages.



                                                    31
Case 6:17-cv-01394-RBD-DCI Document 115-13 Filed 11/16/18 Page 32 of 44 PageID 3362



          Finally, three items examined in the survey make clear that many respondents, and the

   consumers they represent, are likely to act on information that suggests they can stop making or

   withhold payments on their time share properties and that they would be likely to retain the law

   firm if there was a high probability that their timeshare developer was exposed legally in ways

   that are relatively straight-forward and provable.

          Taken as a whole, the results reported here provide strong evidence that the Aaronson

   Web site pages mislead a substantial number of consumers regarding the services offered by

   Aaronson, communicate disparaging information to a substantial number of consumers, and will

   cause a substantial number of consumers to take action based on such misleading and

   disparaging information.



          Executed this 6th day of September, 2018 at Leeds, United Kingdom.




                                                    _____________________________
                                                         David W. Stewart, Ph.D.




                                                    32
Case 6:17-cv-01394-RBD-DCI Document 115-13 Filed 11/16/18 Page 33 of 44 PageID 3363




                                    EXHIBITS
Case 6:17-cv-01394-RBD-DCI Document 115-13 Filed 11/16/18 Page 34 of 44 PageID 3364




                             Exhibit 1 – Curriculum Vitae
Case 6:17-cv-01394-RBD-DCI Document 115-13 Filed 11/16/18 Page 35 of 44 PageID 3365




                    Exhibit 2 – ResearchNow Consumer Internet Panel
Case 6:17-cv-01394-RBD-DCI Document 115-13 Filed 11/16/18 Page 36 of 44 PageID 3366




                           Exhibit 3 – Aaronson Web Page 1
Case 6:17-cv-01394-RBD-DCI Document 115-13 Filed 11/16/18 Page 37 of 44 PageID 3367




                      Exhibit 4 – Exhibit 3 – Aaronson Web Page 2
Case 6:17-cv-01394-RBD-DCI Document 115-13 Filed 11/16/18 Page 38 of 44 PageID 3368




                           Exhibit 5 – Aaronson Web Page 3
Case 6:17-cv-01394-RBD-DCI Document 115-13 Filed 11/16/18 Page 39 of 44 PageID 3369




                              Exhibit 6 – Control Letter
Case 6:17-cv-01394-RBD-DCI Document 115-13 Filed 11/16/18 Page 40 of 44 PageID 3370




                     Exhibit 7a – Screen Shots of Test Questionnaire
Case 6:17-cv-01394-RBD-DCI Document 115-13 Filed 11/16/18 Page 41 of 44 PageID 3371




                    Exhibit 7b – Screen Shots of Control Questionnaire
Case 6:17-cv-01394-RBD-DCI Document 115-13 Filed 11/16/18 Page 42 of 44 PageID 3372




                      Exhibit 8 – Codebook for Verbatim Responses
Case 6:17-cv-01394-RBD-DCI Document 115-13 Filed 11/16/18 Page 43 of 44 PageID 3373




                  Exhibit 9 - Summary Tabulations of Test Survey Results
Case 6:17-cv-01394-RBD-DCI Document 115-13 Filed 11/16/18 Page 44 of 44 PageID 3374




               Exhibit 10 – Summary Tabulations of Control Survey Results
